Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “TSA”) is by and between The Coca-Cola
Company, a Delaware corporation (“TCCC”), and International CCE Inc., a Delaware
corporation (“New CCE”), and is dated as of October 2, 2010.

WHEREAS, pursuant to that certain Business Separation and Merger Agreement by
and among Coca-Cola Enterprises Inc. (“CCE”), New CCE, TCCC and Cobalt
Subsidiary LLC (“Merger Sub”) dated as of the February 25, 2010, as amended (the
“Merger Agreement”), the parties have agreed to enter into this TSA;

WHEREAS, all capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Merger Agreement; and

WHEREAS, pursuant to this TSA, TCCC shall provide or cause to be provided
certain services to the Other CCE Businesses, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms set forth
herein and the Merger Agreement, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, each of TCCC and New CCE
hereby agrees as follows:

1 - Services

 

  a) TCCC or one of its Affiliates shall provide New CCE and its Affiliates with
the Human Resources, Procurement and Finance services described in the
attachment hereto (the “Service Schedules”), which forms part of this TSA, that
had been provided in the ordinary course of business to the Other CCE Businesses
by the Corporate Segment or the North American Business (including their
respective third party service providers) on or in the twelve (12) months prior
to the Effective Time (the “Services”). For the avoidance of doubt, any Finance
Services relating to taxes will be subject to the provisions of the Tax Sharing
Agreement, including, without limitation, Sections 6.01 and 7.01 thereof
relating to cooperation and access and, in the case of any conflict, the Tax
Sharing Agreement shall govern.

 

  b)

The Services will be performed consistently with this TSA and in substantially
the same manner and with substantially the same level of service and degree of
quality as they were provided to the Other CCE Businesses in the twelve
(12) months prior to the Effective Time. If Services are being provided by third
party service providers pursuant to an agreement between the Corporate Segment
or the North American Business (as applicable) and such third party service
provider, the parties shall, and shall cause their respective Affiliates to, use
commercially reasonable efforts to ensure that such third party service provider
provides the applicable Services in accordance with the terms of such agreement.
In addition, the parties will not, and will cause their respective Affiliates

 

1



--------------------------------------------------------------------------------

 

not to, amend any such agreement with a third party service provider in a manner
that would reasonably be anticipated to have a material impact on the manner in
which the Services are provided without first discussing such amendment with the
other party in good faith.

 

  c) If, after the date of this TSA, New CCE reasonably determines with the
consent of TCCC, not to be unreasonably withheld, that a service was
unintentionally omitted from the Service Schedules that (i) was provided by the
Corporate Segment or the North American Business (including their respective
third party service providers) to the Other CCE Businesses in the twelve
(12) months prior to the Effective Time and (ii) is reasonably necessary to the
conduct of the Other CCE Businesses after the Effective Time, then TCCC shall
provide such additional service to the Other CCE Businesses (with such service
becoming a Service for purposes of this TSA) and a Service Schedule shall be
created for such Service.

 

  d) Unless specifically set forth elsewhere herein to the contrary, this TSA
does not apply to the services to be provided by TCCC (or any of its
subsidiaries) to New CCE (or any of its subsidiaries) pursuant to any other
Ancillary Agreement.

 

  e) TCCC is excused from failing to provide Services to the extent such failure
is caused by New CCE.

2 - Consents

 

  a) TCCC and New CCE will reasonably cooperate together to obtain any third
party consents needed for provision of the Services pursuant to Section 6.11 of
the Merger Agreement.

 

  (i) TCCC and New CCE shall cooperate to facilitate obtaining any licenses and
similar rights to allow New CCE to continue to participate in TCCC system wide
master services agreements for information technology hardware and software
systems and user applications and other information technology programs in
substantially the same manner as had been conducted in the twelve (12) months
prior to the Effective Time.

 

  b) To the extent the parties cannot reasonably obtain such licenses or
consents, the parties will work together in good faith and cooperate together
pursuant to Section 6.11 of the Merger Agreement to mutually agree on
alternative solutions.

3 - Charges

 

  a) New CCE will pay TCCC the Service Charges (as defined below) on a calendar
monthly basis in arrears, within 30 days of receiving TCCC’s written monthly
invoice to New CCE, unless New CCE in good faith disputes the amount of Service
Charges contained in any such invoice within fifteen (15) days following New
CCE’s receipt of such invoice. TCCC’s written monthly invoices shall set forth
the Service Charges (itemized by Service and providing reasonable detail as to
the extent of Services provided) and any applicable taxes payable by New CCE for
such calendar month.

 

2



--------------------------------------------------------------------------------

  b) Unless otherwise specifically agreed and set forth in the Service
Schedules, each Service shall be provided on a fixed price basis for the
quarterly charge assigned to each such Service (each, a “Service Charge”). The
quarterly Service Charge will be billed on a pro rata monthly basis in arrears
for the Services provided during the month for which the bill is rendered. The
quarterly Service Charge assigned to each Service will be calculated based on
the cost for such Service (as shown in the Service Schedules) plus 5% of each
such cost; except that, notwithstanding the foregoing and anything in the
Service Schedules Schedules to the TSA to the contrary, the portion of third
party service provider charges paid by TCCC for Services provided by such third
parties to New CCE shall be passed through to New CCE without mark up. If the
scope of Services, service levels, or assumptions used to develop the Service
Charge change, then the Service Charge will be adjusted in a mutually agreeable
manner using the same methodology of cost plus 5% (except for third party pass
through charges).

 

  c) If New CCE, in good faith, disputes any Service Charges, it shall promptly
submit to TCCC written notice of such dispute within fifteen (15) days following
its receipt of the applicable invoice and, if the parties are unable to resolve
such dispute within thirty (30) Business Days after delivery of such written
notice, New CCE may withhold from its payment of the relevant invoice only such
disputed amounts (except for applicable taxes) during the pendency of dispute
resolution during the forty-five (45) subsequent Business Days, during which
time the chief financial officers of the parties shall negotiate in good faith
to resolve such dispute.

4 - Term and Termination

 

  a) The parties agree to use commercially reasonable efforts to complete the
separation and termination of Services as soon as is reasonably feasible, both
for individual Services and overall.

 

  b) Unless terminated earlier, and except to the extent that longer or shorter
periods are specified for particular Services in the Service Schedules, the
Services will continue to and including September 30, 2011; provided that New
CCE may extend Services for a period of up to and including March 31, 2012, so
long as it provides at least two (2) months written notice prior to the end of
the initial one year period.

 

  c) New CCE may terminate any individual Service at the end of any month, so
long as it provides at least sixty (60) days prior written notice to TCCC.

 

  d) TCCC may terminate any individual Service if New CCE fails to pay any
undisputed Service charges with respect to such Service within thirty (30) days
after the due date and such failure is not cured within that period.

 

3



--------------------------------------------------------------------------------

  e) The parties shall use commercially reasonable efforts to cooperate with
respect to the transition of Services and documentation following the date of
any such termination.

5 - Confidentiality

 

  a) Each party agrees to maintain on a confidential basis the other party’s
confidential information. The obligations in this Section 5 shall survive
termination of this TSA or any Services provided hereunder.

6 - Service Separation, Migration & Related Costs

 

  a) The parties shall cooperate in good faith and use commercially reasonable
efforts to reach mutual agreement on Service separation and migration plans and
decisions. TCCC agrees that (i) during the first nine (9) months after the
Effective Date, TCCC will not materially reduce the number of personnel
providing the Services or add material unrelated responsibilities to the
personnel providing the Services, except as mutually agreed by the parties or
following Services being terminated pursuant to this TSA; and (ii) thereafter
during the term of this TSA, prior to materially reducing the number of
personnel providing the Services or adding material unrelated responsibilities
to the personnel providing the Services, TCCC will notify New CCE in writing of
such planned action and discuss such action with New CCE in good faith; provided
that the final decision shall be made by TCCC; and provided further that nothing
in this Section shall relieve TCCC of the obligation to provide the Services in
accordance with the standard set forth in Section 1(e).

 

  b) Except as specifically provided otherwise in this TSA, the Service
Schedules, costs related to Contracts and Shared Contracts will be borne as
provided in the Merger Agreement. Operational expenses related to separation
activities will be shared equally by TCCC and New CCE (50%-50%). All capital
expenditures that are temporary in nature and will be used once or a limited
number of times, or otherwise not on a continuing basis, during separation will
be shared equally by TCCC and New CCE (50%-50%). All capital expenditures that
are sustained or ongoing in nature related to separation activities for New CCE
will be paid by New CCE. Other costs related to separation of Services pursuant
to this TSA will be borne proportionally according to the party whose business
the cost directly benefits (e.g., by TCCC to the extent it is for TCCC’s
business, and by New CCE to the extent it is for New CCE’s business). Each party
will bear the respective cost of establishing its own independent stand alone
Human Resources, Procurement and Finance services, including migration and
integration. This provision applies only to the specific matters and activities
covered by this TSA, and does not apply to any other matters (including those
specifically covered by the Merger Agreement or Ancillary Agreements other than
this TSA).

 

  c)

New CCE and TCCC shall support the activities of their respective transition
teams with the intent of enabling the completion of the Service separation and
migration plans as soon as practicable. In connection with such support, TCCC
shall provide members of New CCE’s transition team with real-time access to
office space and appropriate support staff at the offices of TCCC and its
Affiliates and Subsidiaries where Services are being

 

4



--------------------------------------------------------------------------------

 

provided pursuant to this TSA and shall permit such members to monitor the
provision of Services and the Service separation and migration plans. Such New
CCE personnel shall be given full access to all systems and information
necessary or appropriate to afford them access to all details concerning the
Services provided; provided that New CCE shall ensure that such monitoring
activities do not interfere with or impair the provision of the Services to New
CCE or the provision of other services to TCCC and its Affiliates; and provided
further that New CCE shall ensure that such personnel comply at all times with
TCCC’s and its Affiliates’ policies and procedures in the performance of such
monitoring activities. New CCE shall bear all costs and expenses of such New CCE
personnel and their monitoring activity.

7 - Indemnification

 

  a) Each party (as applicable, an “Indemnifying Party”) shall indemnify, defend
and hold harmless the other party, its Affiliates and their respective officers,
directors and employees (each, an “Indemnified Party”) from and against any and
all liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties (including reasonable out of pocket fees actually
incurred for outside counsel, accountants and other outside consultants)
suffered or incurred as a result of any third party claim against an Indemnified
Party to the extent a result of a material breach of this TSA, including the
Service Schedules, by the Indemnifying Party. This provision applies only to the
specific matters and activities covered by this TSA, and does not apply to any
other matters (including those specifically covered by the Merger Agreement or
Ancillary Agreements other than this TSA).

8 - Miscellaneous

 

  a) This TSA and any dispute arising out of, in connection with or relating to
this TSA shall be governed by and construed in accordance with the Laws of the
State of Delaware, without giving effect to the conflicts of laws principles
thereof that would require the application of the Laws of a different
jurisdiction.

 

  b) This TSA is not assignable by either party without the prior written
consent of the other party; provided, that either New CCE or TCCC, as the case
may be, may assign any of its rights under this TSA to any of its respective
Affiliates (it being understood that no such assignment shall effect a novation
or otherwise relieve the assigning party of any of its obligations hereunder or
in any way increase the obligations of the non-assigning party under this TSA);
provided, further, that either party may assign its rights and obligations under
this TSA in connection with a sale of all or substantially all of its business,
whether by sale of assets, merger or otherwise, or in connection with
transactions pursuant to the Merger Agreement.

 

  c) This TSA may be modified and/or amended with respect to any provision
contained herein at any time by written action of New CCE and TCCC.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this TSA as of the day and
year first above written.

 

THE COCA-COLA COMPANY By:  

/s/ ANN T. TAYLOR

      Name:   Ann T. Taylor       Title:   Vice President INTERNATIONAL CCE INC.
By:  

/s/ JOHN R. PARKER, JR.

 

    Name:

  John R. Parker, Jr.       Title:   Senior Vice President and General Counsel

 

6